I N       T H E         C O U R T O F A P P E A L S
                                                                            A T K N O X V I L L E                                                             FILED
                                                                                                                                                         January 29, 1999

                                                                                                                                                        Cecil Crowson, Jr.
                                                                                                                                                        Appellate C ourt
                                                                                                                                                            Clerk

P A T R I C I A     S C O T T       ( C H A P P E L L )                                   )         G R E E N E C O U N T Y
                                                                                          )         0 3 A 0 1 - 9 7 0 8 - C H - 0 0 3 0 5
            P e t i t i o n e r - A p p e l l a n t                                       )
                                                                                          )
                                                                                          )
            v .                                                                           )         H O N . T H O M A S                 R .     F R I E R S O N ,       I I ,
                                                                                          )         C H A N C E L L O R
                                                                                          )
R I C H A R D S C O T T , D . C .                 S C O T T             a n d             )
w i f e , L E O N A S C O T T                                                             )
                                                                                          )
            R e s p o n d e n t s - A p p e l l e e s                                     )         A F F I R M E D             A N D     R E M A N D E D




J .   R O N N I E       G R E E R     O F       G R E E N E V I L L E                   F O R       A P P E L L A N T

K E N N E T H     N .     B A I L E Y ,         J R . ,          O F        G R E E N E V I L L E                 F O R     A P P E L L E E S




                                                                        O     P     I     N     I       O     N




                                                                                                                                        G o d d a r d ,       P . J .




                        T h i s     i s     a     c h i l d             c u s t o d y           c a s e           f i l e d       b y     P a t r i c i a       S c o t t

( C h a p p e l l ) ,       m o t h e r         o f         a    m e n t a l l y              r e t a r d e d             2 0 - y e a r         o l d   d a u g h t e r ,

s e e k i n g - - p u r s u a n t           t o        T . C . A .            3 6 - 6 - 1 0 1 - - t o                 m o d i f y         t h e     C o u r t ’ s       p r i o r

c h i l d     c u s t o d y       a w a r d .               T h e       T r i a l         C o u r t           w a s       o f     t h e       o p i n i o n     t h a t

b e c a u s e     t h e     d a u g h t e r            w a s        n o       l o n g e r           a       m i n o r       t h e       f o r e g o i n g       c o d e

s e c t i o n     w a s     i n a p p l i c a b l e .                       M s .       C h a p p e l l ’ s               a p p e a l         q u e s t i o n s     t h i s

d e t e r m i n a t i o n .
                                                                                                                            I .             F A C T S



                                          P a t r i c i a                           S c o t t                  C h a p p e l l                     a n d         R i c h a r d                        S c o t t                a r e             t h e

p a r e n t s                     o f             R e b e c c a                     A n n                S c o t t ,                  a g e        2 0 .         T h e               M o t h e r                   a n d          F a t h e r                   w e r e

d i v o r c e d                        i n          1 9 7 8 ,                   w h e n                  R e b e c c a                  w a s         1 - 1 / 2                y e a r s                  o l d .                 T h e             p a t e r n a l

g r a n d p a r e n t s ,                                      M r .            a n d            M r s .              D .             C .        S c o t t ,             w e r e                  g i v e n              c u s t o d y                       o f

R e b e c c a ,                        w h o              h a s               l i v e d                  w i t h        t h e m                  s i n c e            t h e n .



                                          R e b e c c a                         h a s            b e e n              c l a s s i f i e d                        a s           m e n t a l l y                         r e t a r d e d                       s i n c e

s h e             e n t e r e d                     k i n d e r g a r t e n .                                      H e r              i n t e l l e c t u a l                           a b i l i t i e s                         a r e             w i t h i n
                                                                                                                                                                               1
t h e             m o d e r a t e                         r a n g e                 o f          m e n t a l                 r e t a r d a t i o n .                                          R e b e c c a                i s             e l i g i b l e

f o r             s p e c i a l                     e d u c a t i o n a l                                    s e r v i c e s                     f o r         s t u d e n t s                        w i t h            d i s a b i l i t i e s

u n t i l                   s h e         b e c o m e s                         2 1 .                    H e r        G r a n d p a r e n t s                            h a v e                  a c t i v e l y                       e n c o u r a g e d

R e b e c c a                     t o             b e          i n v o l v e d                           i n       s o c i a l                   a c t i v i t i e s                          t h r o u g h                    t h e             s c h o o l
                                                                                                                                                                                                               2
s y s t e m                    a n d              i n          v a r i o u s                     S p e c i a l                        O l y m p i c s                 p r o g r a m s .



                                          I n             1 9 8 2               a n d            1 9 8 6 ,              M o t h e r                   p e t i t i o n e d                             t h e            G r e e n e                  C o u n t y

C h a n c e r y                        C o u r t                  t o           m o d i f y                    t h e         c u s t o d y                     a r r a n g e m e n t                               s e e k i n g                    c u s t o d y

o f           R e b e c c a .                             O n           b o t h             o c c a s i o n s ,                              t h e           T r i a l               C o u r t                 o r d e r e d                     t h a t             t h e

p a t e r n a l                        g r a n d p a r e n t s                                   s h o u l d                 r e t a i n                     c u s t o d y                    o f         R e b e c c a .                           T h i s

m o s t                   r e c e n t               p e t i t i o n                         w a s              f i l e d                i n        F e b r u a r y                      1 9 9 7 .                      M o t h e r                  a g a i n



                  1
                      R e b    e c     c a        h a     s       s   p e     e c h       a n    d        l a     n g u a g       e       d i s a    b i     l i t    i e    s .        H     e r       c u    r r    e n t       a     c a     d e m    i c
s   k   i l   l   s      a r    e       o n        a          f i r    s t       g r    a  d e           l e v     e l i n              r e a d i     n g       a n    d      s p     e l      l i    n g       a n    d b      e l      o w       f i    r s t
g   r   a d   e        i n      m a     t h   e    m a        t i c    s .          S   h  e         h   a s       d i f f e          r e n t d       e g     r e e    s      o f         d    e f    i c i     t s      i n        c    o m     m u n    i c a t i o n
s   k   i l   l   s      a n    d       d a   i    l y          l i    v i     n g      s  k i       l   l s .         P a u          l a J .         S m     i t h    ,      s c     h o      o l       p s    y c    h o l    o g      i s     t ,
t   e   s t   i   f    i e d       a    t     t    h e          c o    n s     e r v    a  t o       r   s h i     p h e a            r i n g t       h a     t R      e b    e c     c a         h   a s       a n      I Q        o    f       l e s   s     t h a n
7   0     a   n   d      h a    s       m o   d    e r        a t e       d    i f f    i  c u       l   t i e     s w i t            h f i n e          m    o t o    r      c o     o r      d i    n a t     i o    n .          I    n       M s .       S m i t h ’ s
p   r   o f   e   s    s i o    n a     l     o    p i        n i o    n ,       R e    b  e c       c   a    w    a s i n              n e e d       o f       a d    u l    t       s u      p e    r v i     s i    o n      f o      r       t h e
p   r   o v   i   s    i o n       o    f     b    a s        i c      n e     e d s       a n       d     e m     o t i o n          a l n u r       t u     r i n    g ,       a    r r      a n    g e m     e n    t f      o r         m    e d i   c a l        c a r e
a   n   d     a   s    s i s    t a     n c   e       w       i t h       f    i n a    n c i        a   l a       f f a i r          s .

                      2
                           F o r e x a m p l e , a t                               t h e t i m e o f t h e h e a r i n g , R e b e c c a                                                               w a s          m a n a g e r               o f        t h e
g i r l s ’                 b a s k e t b a l l t e a m                             a t C h u c k e y - D o a k H i g h S c h o o l .

                                                                                                                                             2
s o u g h t         t h e     c a r e ,         c u s t o d y         a n d       c o n t r o l         o f       R e b e c c a .             A t       t h e     t i m e       o f

t h e     h e a r i n g           o n     t h i s       p e t i t i o n ,           R e b e c c a         w a s         2 0     y e a r s         o l d .




                            F a t h e r         a n d     G r a n d p a r e n t s               r e s p o n d e d             t o     t h e       p e t i t i o n         b y

m o v i n g         t h e     C o u r t         t o     d i s m i s s         t h e       p e t i t i o n           o n       t h e       b a s i s       t h a t       t h e

p e t i t i o n         f a i l e d           t o     s t a t e       a     c l a i m         u p o n     w h i c h           r e l i e f         c o u l d       b e

g r a n t e d         i n     t h a t         R e b e c c a       w a s       a     l e g a l         a d u l t .             T h e r e f o r e ,           t h i s       w a s

n o t     a     c h i l d         c u s t o d y         m a t t e r         s i n c e         t h e     c h i l d         c u s t o d y           s t a t u t e s         o n l y

a p p l i e d         t o     m i n o r s .



                            S h o r t l y           a f t e r     M o t h e r         f i l e d         t h e       p e t i t i o n           t o       m o d i f y

c u s t o d y ,         F a t h e r           a n d     G r a n d p a r e n t s               f i l e d       a     p e t i t i o n           s e e k i n g         t o       h a v e

t h e     G r a n d p a r e n t s               a p p o i n t e d           a s     c o - c o n s e r v a t o r s                   o f     t h e       p e r s o n       a n d

p r o p e r t y         o f       R e b e c c a .



                            A t     t h e       h e a r i n g ,           t h e     c o u r t         s u s t a i n e d             t h e     m o t i o n         t o

d i s m i s s         t h e       c h i l d         c u s t o d y         p e t i t i o n         a n d       s p e c i f i c a l l y               “ d e t e r m i n e d

t h a t       i n     a c c o r d a n c e             w i t h     T . C . A .         3 6 - 6 - 1 0 1 ,             a     p e t i t i o n           f o r       c u s t o d y

i s     t h e       i n a p p r o p r i a t e             a v e n u e         t h r o u g h           w h i c h         t o     a d d r e s s           t h e     p r e s e n t ,

s p e c i a l         n e e d s         o f     R e b e c c a .             I n s t e a d ,           t h e       p r o p e r         p r o c e e d i n g           i s       a n

a c t i o n         f o r     c o n s e r v a t o r s h i p                 a n d     a c c o r d i n g l y ,                 t h e       C o u r t       s h a l l

a d j u d i c a t e           t h i s         m a t t e r       i n       a c c o r d a n c e           w i t h         T . C . A .           3 4 - 1 1 - 1 0 1 ,             e t

s e q . ”



                            A f t e r         t h e     d i s m i s s a l           o f       M o t h e r ’ s           p e t i t i o n           t o     m o d i f y

c u s t o d y ,         t h e       p a r t i e s         s t i p u l a t e d             t h a t       R e b e c c a           w a s       i n     n e e d       o f     a



                                                                                          3
c o n s e r v a t o r         o v e r     b o t h       h e r       p e r s o n         a n d     h e r       e s t a t e .             T h e

c o n s e r v a t o r s h i p           a c t i o n       t h e n       p r o c e e d e d             t o     t r i a l .             T h e       t r i a l     c o u r t

h e l d     t h a t     R e b e c c a ’ s         m a n i f e s t            b e s t      i n t e r e s t s             w o u l d       b e       s e r v e d     b y

a p p o i n t i n g         G r a n d p a r e n t s           a s     h e r      c o - c o n s e r v a t o r s .

M o t h e r       t h e r e a f t e r       f i l e d         t h i s        a p p e a l .



                                                                        I I .      I S S U E



                        M o t h e r       p r e s e n t s           t h e      f o l l o w i n g            i s s u e         f o r     o u r       r e v i e w .

                      D i d t h e t r i a l c o u r t                          e r r i n d i s m i s s i n g a p p e l l a n t ’ s
            p e t i t i o n s e e k i n g c u s t o d y                        o f h e r d i s a b l e d d a u g h t e r , a g e
            2 0 , b e c a u s e t h e d a u g h t e r                          i s n o l o n g e r a m i n o r ?



                        M o t h e r       s e e k s       t o       h a v e      t h e      d e c i s i o n             o f     t h e       t r i a l       c o u r t

d i s m i s s i n g         t h e   p e t i t i o n           t o     m o d i f y         c u s t o d y           r e v e r s e d           a n d     t o     h a v e

t h e     c a s e     r e m a n d e d       t o      t h e      t r i a l        c o u r t        f o r       a     h e a r i n g           o n     t h e

p e t i t i o n       t o     m o d i f y       c u s t o d y .



                                                    I I I .          L A W      A N D      D I S C U S S I O N



                        W h e r e ,       a s     h e r e ,         t h e r e      i s      n o       c o n f l i c t           i n     t h e       e v i d e n c e       a s

t o     a n y     m a t e r i a l       f a c t ,       t h e       q u e s t i o n         o n       a p p e a l         i s     o n e       o f     l a w ,     a n d

t h e     s c o p e     o f     r e v i e w       i s     d e       n o v o      w i t h        n o     p r e s u m p t i o n               o f     c o r r e c t n e s s

a c c o m p a n y i n g         t h e     c h a n c e l l o r ' s              c o n c l u s i o n s              o f     l a w .           U n i o n       C a r b i d e

C o r p .       v .   H u d d l e s t o n ,          8 5 4      S . W . 2 d        8 7      ( T e n n . 1 9 9 3 ) .



                        F u r t h e r m o r e ,           c o n s t r u c t i o n               o f     a     s t a t u t e           i s     a     q u e s t i o n       o f

l a w     w h i c h     w e     r e v i e w       d e     n o v o ,          w i t h      n o     p r e s u m p t i o n               o f     c o r r e c t n e s s .


                                                                                   4
R o s e m a n           v .       R o s e m a n ,             8 9 0       S . W . 2 d         2 7       ( T e n n . 1 9 9 4 ) .             I n     c o n s t r u i n g

s t a t u t e s ,               o u r     r o l e         i s       t o     a s c e r t a i n               a n d       g i v e     e f f e c t       t o     l e g i s l a t i v e

i n t e n t .               W i l s o n           v .     J o h n s o n             C o u n t y ,           8 7 9       S . W . 2 d       8 0 7 ( T e n n . 1 9 9 4 ) .             T h e

L e g i s l a t i v e               i n t e n t           i s       t o     b e         a s c e r t a i n e d             w h e n e v e r         p o s s i b l e       f r o m

t h e   n a t u r a l               a n d         o r d i n a r y           m e a n i n g             o f     t h e       l a n g u a g e         u s e d ,     w i t h o u t

f o r c e d         o r         s u b t l e           c o n s t r u c t i o n               t h a t         w o u l d         l i m i t     o r     e x t e n d       t h e

m e a n i n g           o f       t h e       l a n g u a g e .                 C a r s o n           C r e e k         V a c a t i o n       R e s o r t s ,         I n c .       v .

D e p a r t m e n t               o f     R e v e n u e ,             8 6 5         S . W . 2 d         1 ,       2     ( T e n n . 1 9 9 3 ) .         W e     w i l l

c o n s i d e r             t h e       i s s u e         i n       t h i s         a p p e a l         w i t h         t h e s e       s t a n d a r d s       i n     m i n d .



                                M o t h e r           p o s t u l a t e s               t h a t       u n d e r         T . C . A .       3 6 - 6 - 1 0 1 ( b ) ,           t h e

G r e e n e         C o u n t y           C h a n c e r y             C o u r t           r e t a i n e d             t h e     a u t h o r i t y       t o     m o d i f y         o r

a l t e r       t h e           p r i o r         d e c r e e         a n d         o r d e r s         o f       t h e       c o u r t     i n     r e g a r d       t o

c u s t o d y           o f       R e b e c c a           e v e n         t h o u g h         s h e         i s       o v e r     1 8     y e a r s     o f     a g e

b e c a u s e           s h e       i s       d i s a b l e d .                 T . C . A .           3 6 - 6 - 1 0 1 ( b )             r e a d s     a s     f o l l o w s :



                                N o t w   i   t   h s   t a   n d   i n   g     a   n   y p r o       v i s i     o n     o f     t h i s     s e c   t i o n     t o
            t   h   e       c   o n t r   a   r   y ,     t   h e     p   a r   t   y   , o r         p a r t     i e s   , o     r o t     h e r     p e r s   o n
            a   w   a   r   d   e d c     u   s   t o   d y     a   n d     c   o   n   t r o l       o f s       u c h     c h   i l d     o r c     h i l d   r e n
            s   h   a   l   l     b e     e   n   t i   t l   e d     t   o     e   n   f o r c e       t h e       p r   o v i   s i o n   s o f       t h e
            c   o   u   r   t   ' s d     e   c   r e   e     c o   n c   e r   n   i   n g t h       e s u       i t a   b l e     s u p   p o r t     o f     s u c h
            c   h   i   l   d     o r     c   h   i l   d r   e n     i   n     t   h   e a p p       r o p r     i a t   e c     o u r t     o f     a n y
            c   o   u   n   t   y i n         t   h i   s     s t   a t   e     i   n     w h i c     h s u       c h     c h i   l d o     r c h     i l d r   e n
            r   e   s   i   d   e ; p     r   o   v i   d e   d ,     t   h a   t       s u c h       c o u r     t s     h a l   l h a     v e d     i v o r   c e
            j   u   r   i   s   d i c t   i   o   n ,     i   f     s e   r v   i   c   e o f         p r o c     e s s     i s     e f f   e c t u   a t e d     u p o n
            t   h   e       o   b l i g   o   r     w   i t   h i   n     t h   i   s     s t a t     e . J       u r i   s d i   c t i o   n t o       m o d   i f y
            o   r     a     l   t e r     s   u   c h     d   e c   r e   e     s   h   a l l r       e m a i     n i     n t     h e e     x c l u   s i v e
            c   o   n t     r   o l o     f       t h   e     c o   u r   t     w   h   i c h i       s s u e     d s     u c h     d e c   r e e .




                                                                                                  5
                                         F u r t h e r m o r e ,                                            M o t h e r             c l a i m s                     t h a t              t h e            d e f i n i t i o n s             o f
                                                                                                                                                                                                                                                 3
“ a d u l t ”                 a n d                 “ c h i l d ” ,                                   w h i c h           a r e       c o n t a i n e d                               i n       T . C . A .             3 6 - 1 - 1 0 2               a r e

a p p l i c a b l e                           o n l y                     t o              “ P a r t                1 "      a n d       n o t                    t o       t h e           o t h e r             p a r t s        o f      T i t l e

3 6 ,        s u c h             a s                “ P a r t                           6 . ”               W e        d i s a g r e e .                            T h r o u g h o u t                        t h e      T e n n e s s e e

C o d e ,          w i t h                    o n l y                     t w o                 e x c e p t i o n s ,                    w e                h a v e             f o u n d                 t h a t       “ m i n o r ”            m e a n s
                                                                                                                                                                                                                          4
a n y        p e r s o n                      w h o                  h a s                 n o t            a t t a i n e d              t h e                    a g e         o f         1 8           y e a r s .             1 8       T e n n .

J u r i s . ,                 M i n o r s ,                               §             2 .             T h e          t w o        e x c e p t i o n s                               a r e           T . C . A .         1 - 3 - 1 1 3 ( b ) ,

w h e r e          t h e                 a g e                   o f            m a j o r i t y                        f o r        p u r p o s e s                         o f          p u r c h a s i n g ,                   c o n s u m i n g

o r       p o s s e s s i n g                                    a l c o h o l i c                              b e v e r a g e              i s                  2 1       y e a r s                 a n d       T . C . A .           3 5 - 7 - 2 0 2 ,

w h i c h          i s           t h e                       T e n n e s s e e                              U n i f o r m             T r a n s f e r s                               t o       M i n o r s             A c t .



                                         F u r t h e r m o r e ,                                            T . C . A .             1 - 3 - 1 0 5 ,                         s e t s             f o r t h             t h e      d e f i n i t i o n

o f       t e r m s              u s e d                         i n            t h e                 T e n n e s s e e               C o d e                     a s       f o l l o w s :



                         A s u s e d                                                    i n           t h i s          c o d e ,         u n l e s s                        t h e           c o n t e x t               o t h e r w i s e
               r e q u i r e s :

                                         (    1     )            " A      g e o                 f       m   a   j   o r i    t   y "     m   e     a n s                e   i g       h t   e e       n     ( 1 8 )       y e a    r    s   o f           a g e
               o   r     o l             d    e     r        ;     e      x c e p               t       t   h   a   t w      h   e n     p   u     r c h a              s   i n       g ,     c       o   n s u m i     n g o      r
               p   o   s s e             s    s     i        n   g        a l c o               h     o l   i   c     b e    v   e r a   g   e     s , w                i   n e         o   r         b   e e r a       s t h      o    s e      t e r m s
               a   r   e d               e    f     i        n   e d        i n                 t     i t   l   e     5 7    ,     " a   g   e       o f                m   a j       o r   i t       y   " m e a       n s t      w    e n t    y - o n e
               (   2   1 )               y    e     a        r   s        o f a                 g     e .       "   M i n    o   r "     m   e     a n s                a   n y         p   e r       s   o n w h       o h a      s      n o    t
               a   t   t a i             n    e     d            e i      g h t e               e     n     (   1   8 )      y   e a r   s         o f a                g   e ;         e   x c       e   p t t h       a t w      h    e r e      u s e d
               i   n     t i             t    l     e            5 7        w i t               h       r   e   s   p e c    t     t o     p       u r c h              a   s i       n g   ,         c   o n s u m     i n g      o    r
               p   o   s s e             s    s     i        n   g        a l c o               h     o l   i   c     b e    v   e r a   g e       s , w                i   n e         o   r         b   e e r ,       " m i n    o    r "      m   e a n s
               a   n   y p               e    r     s        o   n        w h o                 h     a s       n   o t      a   t t a   i n       e d t                w   e n       t y   - o       n   e ( 2 1       ) y e      a    r s      o   f
               a   g   e .               T    h     i        s     s      u b d i               v     i s   i   o   n s      h   a l l     n       o t b                e     c       o n   s t       r   u e d a       s p r      o    h i b    i   t i n g
               a   n   y p               e    r     s        o   n        e i g h               t     e e   n       ( 1 8    )     y e   a r       s o f                    a g       e     o r           o l d e r       f r o    m      s e    l   l i n g ,



               3
                T . C         . A    .       3          6 -      1 -     1 0    2       a s           a p p l       i c a b l e h e r        e             r e    a d s a         s       f o   l l o w s :
“   A   s u s e d i            n         t h i           s        p a     r t       ,    u n        l e s s          t h e c o n t e x           t          o t    h e r w i          s e r      e q u i r e s : .            . .
(   7   ) " A d u l t          "         m e a           n s         a    n y         p e r         s o n w          h o i s e i g h             t e        e n      ( 1 8 )            y e a    r s o f a g e                o r o l d e r .         A n
a   d   u l t m a y            b e         a d           o p      t e     d         a s p           r o v i d        e d i n t h i s               p        a r    t ; .              . .
(   1   1 ) " C h i l          d "         o r              "     c h     i l       d r e n         " m e a          n s a n y p e r             s o        n      o r p e            r s o n     s       u n d e r    e i g h t e e n          ( 1 8 )
y   e   a r s o f a            g e       ; .             .        .       “

               4
              S e        e      i n          t e        r       a l      i a            T .    C .    A . 1 - 3           - 1 0 5   , 6 -          5 4 - 4 0 4 , 2 9 - 1 3 - 1 0 2 ( 1 2 ) , 2 9 - 1 3 - 3 0 1 ( 6 ) ,
2 9 - 1 3 - 3 0 8            , 2 9            - 3           1 - 1 0       1 ,            2 9    - 3    1 - 1 0 5 ,          3 3 - 5 - 1 0 1        , 3 4 - 1 1 - 1 0 1 ( 1 2 ) , 3 4 - 1 2 - 1 0 6 , 3 6 - 3 - 1 0 6 ,
3 7 - 1 0 - 1 0 1            , 3 7            - 1           0 - 3 0       2 ,            3 9    - 1    1 - 1 0 6 ,          3 9 - 1 5 - 4 0        7 , 3 9 - 1 5 - 4 1 3 , 3 9 - 1 7 - 9 0 1 , 3 9 - 1 7 - 9 0 2 ,
3 9 - 1 7 - 1 0 0            2 , 5            0 -           5 - 1 0       2 ,            5 5    - 5    0 - 3 1 2 ,          6 8 - 1 4 - 6 0        1 ( 5 ) .

                                                                                                                                                       6
            t r a n s p o r t i n g , p o s s e s s i n g o r d i s p e n s i n g a l c o h o l i c                                                                    b e v e r a g e s ,
            w i n e o r b e e r i n t h e c o u r s e o f e m p l o y m e n t ;

                      ( 2 ) " C o d e " i n c l u d e s                                  t h e T e n n e s s e e C o d e a n d a l l
            a m e n d m e n t s a n d r e v i s i o n s                                  t h e r e o f a n d a l l a d d i t i o n s a n d
            s u p p l e m e n t s t h e r e t o . . .                                    .



                            W h e t h e r               o r      n o t     t h e       d e f i n i t i o n s                  s e t         f o r t h       i n        “ P a r t         1 "

a r e     a p p l i c a b l e                  t o      “ P a r t        2 " ,     t h e           d e f i n i t i o n s                 c o n t a i n e d             i n       T . C . A .

1 - 3 - 1 0 5          a r e     a p p l i c a b l e                 t o       t h e     i s s u e             a t     h a n d .



                            W h i l e            M o t h e r         a d m i t s         t h a t             s h e     h a s         b e e n        u n a b l e            t o     f i n d

a n y     c a s e s         d i r e c t l y               a n s w e r i n g            t h e           i s s u e       s h e         r a i s e s         i n         t h i s       a p p e a l ,

s h e     c o n t e n d s            t h a t            S a y n e        v .     S a y n e ,             3 9     T e n n .           A p p .        4 2 2 ,          2 8 4       S . W . 2 d

3 0 9     ( 1 9 5 5 ) ,          a n d           i t s         p r o g e n y ,         l e n d           s u p p o r t             t o      h e r     p o s i t i o n .
            5
S a y n e           a d o p t e d          a         r u l e      r e q u i r i n g            a         p a r e n t         t o         s u p p o r t         a      c h i l d

b e y o n d         h i s      o r     h e r            m i n o r i t y .              M o t h e r             a r g u e s           t h a t        t h e          r e a s o n i n g           o f

S a y n e ,         i s     e q u a l l y               a p p l i c a b l e            t o         p e t i t i o n s               t o     m o d i f y             c u s t o d y         o f     a

d i s a b l e d           c h i l d            w h o      h a s      r e a c h e d           t h e           a g e     o f         m a j o r i t y          b u t          c o n t i n u e s

u n d e r       a     d i s a b i l i t y                 t h a t        e x i s t e d             p r i o r         t o      r e a c h i n g            t h e         a g e       o f

m a j o r i t y .           S a y n e            d o e s         n o t ,       h o w e v e r ,               a d d r e s s           t h e      i s s u e            o f     t h e

c u s t o d y         o f      a n     a d u l t ,               w h o     i s     i n c a p a c i t a t e d .



                            E m a n c i p a t i o n                  m a y       o c c u r             b y     o p e r a t i o n              o f     l a w          f o r       t h e

L e g i s l a t u r e            p o s s e s s e s                 t h e       p o w e r           t o       f i x     t h e         a g e      a t      w h i c h           t h e

d i s a b i l i t i e s              o f         i n f a n c y           a r e     r e m o v e d .                   C a m p b e l l            v .      B o n         A i r       C o a l       &

I r o n     C o r p . ,          1 5 1           T e n n .         1 3 2 ,       2 6 8       S . W .           3 7 7       ( 1 9 2 5 ) .              T h i s          o c c u r r e d           i n

T e n n e s s e e           w h e n            t h e      L e g i s l a t u r e              e n a c t e d             t h e         L e g a l        R e s p o n s i b i l i t y


            5
              O u r       c o u r t h a s r e a f f i r m e d t h e S a y n e h o l d i n g i n                                          S m i t h v .         S m i t h , a n
u n r e p o r t e d        o p i n i o n o f t h i s C o u r t , f i l e d i n K n o x v i l l e                                          o n M a r c h         3 1 , 1 9 9 5 .



                                                                                                   7
A c t ,               C h a p t e r                     1 6 2 ,               P u b l i c                    A c t s                o f         1 9 7 1 .          G a r e y             v .       G a r e y ,                         4 8 2

S . W . 2 d                   1 3 3                ( T e n n . 1 9 7 2 ) .                                   T h e              L e g i s l a t u r e                  d i d           e n a c t           T . C . A .                     3 4 - 1 -

1 0 1 ( b )                   t o           e x t e n d                 t h e                 p e r i o d                     o f         s u p p o r t          i n      c e r t a i n                i n s t a n c e s .

T h i s ,                   h o w e v e r ,                     w a s             r e p e a l e d                             b y         A c t s      1 9 9 2 ,          c h .          7 9 4 ,           §           1 ,             w h i c h
                                                                                                                                                       6
b e c a m e                   e f f e c t i v e                         o n               J a n u a r y                       1 ,         1 9 9 3 .



                                            O n         t h e           o t h e r                        h a n d ,              t h e           a p p e l l e e s ,                 F a t h e r            a n d

G r a n d p a r e n t s ,                                    c o n t e n d                          t h a t              t h e            C h a n c e l l o r             w a s          c o r r e c t                   i n

d i s m i s s i n g                                t h e        c h i l d                     c u s t o d y                     p e t i t i o n                a n d      a c t i n g              u p o n               t h e

c o n s e r v a t o r s h i p                                         p e t i t i o n ,                          a s            s e t           f o r t h        a t      T . C . A .              3 4 - 1 1 - 1 0 1 ,                          e t

s e q .                     W e        a g r e e .



                                                                                                                 7
                                            T . C . A .                 3 4 - 1 1 - 1 2 1                                     c o n v e y s            p l e n a r y                p o w e r s         t o             t h e             c o u r t

i n             c o n s e r v a t o r s h i p                                     a c t i o n s .                               M o r e o v e r ,                t h e         s t a t e           h a s               t h e

c o n s t i t u t i o n a l                                     p o w e r                     t o          a c t              f o r         i n c o m p e t e n t s                    a n d       f o r               p a r t i a l

i n c o m p e t e n t s                                 t o           t h e               e x t e n t                    o f        t h e         p a r t i a l           i n c o m p e t e n c y .                                    S t a t e ,

D e p t .                   o f       H u m a n                 S e r v i c e s .                            v .              N o r t h e r n ,                5 6 3      S . W . 2 d              1 9 7               ( T e n n .

A p p . 1 9 7 8 ) ,                                a p p e a l                d i s m i s s e d ,                               4 3 6           U . S .        9 2 3 ,         9 8       S .       C t .               2 8 1 6             ( 1 9 7 8 ) .




                      6
              I t                  s h o u l d               b e n o t e d t h a t “ S a y n e ” w a s d e c i d e d                                                      i n         1 9 5 5      p r i o r             t o           t h e
e n a c t m e n t                   o f t h e                 L e g a l R e s p o n s i b i l i t y A c t i n 1 9 7 1 .

                      7
                            T .    C .     A .        3 4    - 1 1    - 1     2 1     .
a   )           T   h e      c o    u r     t       h a s       b r    o a     d          d   i s    c r e t i       o    nt        o      r e q u i   r e     a d d   i t i    o    n a l a c     t i o       n   s         n o   t      s p e c i   f i e d
i   n       t   h   e p      r o    v i     s i     o n s       o f       t    h i        s     c    h a p t e       r    ,a        n d      c h a p   t e r   s 1     2 a      n    d 1 3 o       f   t       h   i
                                                                                                                                                                                                                   s           t   i    t l e a s       t h e
c   o   u   r   t     d e    e m    s       i n        t h    e b      e s     t          i   n t    e r e s t       s   o f          t    h e m i     n o r     o r     d i    s    a b l e d     p e r       s   o
                                                                                                                                                                                                                   n           a   n    d t h e
m   i   n   o   r   ' s      o r       d    i s     a b l     e d      p e     r s        o   n '    s   p r o       p e r t        y .        T h e     c o   u r t     a l    s    o h a s       d i s       c   r
                                                                                                                                                                                                                   e         t i   o    n t o w       a   i v e
r   e   q   u   i   r e m    e n    t s        s    p e c     i f i    e d        i       n     t    h e p r         o v i s        i o    n s o f       t h   i s     c h a    p    t e r , a     n d         c   h
                                                                                                                                                                                                                   a         p t   e    r s 1 2       a   n d
1   3       o   f     t h    i s       t    i t     l e       i f      t h     e          c   o u    r t f i         n d s          i t      i s i     n t     h e     b e s    t      i n t e r   e s t       s   o         f     t    h e m i n     o   r
o   r       d   i   s a b    l e    d       p e     r s o     n t      o       w a        i   v e      s u c h         r e q        u i    r e m e n   t s ,     p a   r t i    c    u l a r l y     i n         t h         o s   e      i n s t a   n   c e s
w   h   e   r   e     s t    r i    c t        c    o m p     l i a    n c     e          w   o u    l d b e           t o o          c    o s t l y     o r     p l   a c e         a n u n d     u e         b u r         d e   n      o n t h     e
f   i   d   u   c   i a r    y      o r        t    h e       m i n    o r        o       r     t    h e d i         s a b l        e d      p e r s   o n .

                                                                                                                                            8
                              A s       p e r t i n e n t               i n     t h i s           m a t t e r ,       T . C . A .           3 4 - 1 1 - 1 0 1                 c o n t a i n s

t h e   f o l l o w i n g                   d e f i n i t i o n s :



                              A s u s e d i n t h i s c h a p t e r a n d c h a p t e r s 1 2 a n d 1 3                                                                           o f
            t h i s           t i t l e , u n l e s s t h e c o n t e x t o t h e r w i s e r e q u i r e s :

                              .     .       .     .

                              ( 7 )         " D i s a b     l   e   d   p     e r   s   o   n "     m e a n   s a n     y       p e   r   s o   n     e i   g   h   t   e   e n
            (   1   8 )       y e a     r   s o f a         g   e     o r       o   l   d   e r     d e t e   r m i n   e   d     b   y     t   h e     c   o   u   r   t     t o
            b   e     i   n     n e     e   d o f p         a   r   t i a     l     o   r     f   u l l s     u p e r   v   i   s i   o   n ,     p   r o   t   e   c   t   i o n
            a   n   d     a   s s i     s   t a n c e       b   y     r e     a s   o   n     o   f m e n     t a l     i   l   l n   e   s s   ,     p h   y   s   i   c   a l
            i   l   l n   e   s s       o   r i n j u       r   y   , d       e v   e   l   o p   m e n t a   l d i     s   a   b i   l   i t   y     o r       o   t   h   e r
            m   e   n t   a   l o       r     p h y s i     c   a   l i       n c   a   p   a c   i t y ;

                              .     .       .     .

                      ( 1 2 ) " M i n o r " m e a n s a n y p e r s o n                                                 w h o         h a s       n o t a t t a i n e d
            e i g h t e e n ( 1 8 ) y e a r s o f a g e a n d w h o                                                     h a s         n o t       o t h e r w i s e
            b e e n e m a n c i p a t e d ; . . . .



                              I t       i s       a p p a r e n t             f r o m         t h e       r e c o r d       b e f o r e           u s       t h a t           R e b e c c a

m e e t s       t h e         d e f i n i t i o n               o f       a     d i s a b l e d             p e r s o n         c o n t a i n e d               i n         T . C . A .       3 4 -

1 1 - 1 0 1 .             I t       i s         a l s o     c l e a r           t h a t           M o t h e r ’ s       a r g u m e n t               f a i l s             i n     a l l

r e s p e c t s           a n d         t h a t       t h e         C h a n c e l l o r                 c o r r e c t l y         d i s m i s s e d                 t h e         c u s t o d y

p e t i t i o n           a n d         h e a r d         t h e         c o n s e r v a t o r s h i p                 p e t i t i o n .



                              F o r         t h e     r e a s o n s             s t a t e d             a b o v e ,     t h e         j u d g m e n t               o f       t h e       T r i a l

C o u r t       i s       a f f i r m e d             a n d         t h e       c a u s e           r e m a n d e d         f o r         c o l l e c t i o n                 o f       c o s t s

b e l o w .         C o s t s           o f       a p p e a l           a r e       a d j u d g e d           a g a i n s t           M o t h e r           a n d           h e r

s u r e t y .



                                                                                              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                              H o u s t o n M . G o d d a r d , P . J .




                                                                                                    9
C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
D o n T . M c M u r r a y , J .




                                                                  1 0